EXHIBIT TRANSCRIPT OF CONFERENCE CALL HELD SEPTEMBER 4, 2008 CORPORATE PARTICIPANTS Denise Roche Brainerd Communicators - IR Mike Duckworth Source Interlink Companies - Chairman Marc Fierman Source Interlink Companies - CFO CONFERENCE CALL PARTICIPANTS Ben Mackovak Rivanna Capital - Analyst PRESENTATION Operator Good afternoon, ladies and gentlemen, and welcome to Source Interlink Companies' fiscal 2009 second-quarter earnings teleconference call. (Operator Instructions). Please note that Source Interlink has posted a supporting slide presentation on the Company's Web site, which is available on the Investor Relations page by selecting "Corporate Materials." At this time, all participants are in a listen only mode. We will be conducting a question and answer session later in the conference. (Operator Instructions).
